DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 5-11, in the reply filed on 12/10/21 is acknowledged.  The traversal is on the ground(s) that the claims do possess unity of invention. Applicant’s Remarks dated 12/10/21, pages 7-8.  This is not found persuasive because of Applicant’s amendment to the claims. Applicant has amended unelected claims 1-4 and 12-15 to depend on elected claim 5. As a result, the groups are no longer independent, and Applicant’s arguments regarding the restriction are moot.
The requirement is still deemed proper and is therefore made FINAL.1 Claims 1-15 will be examined as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapstun, et al. (US 2011/0084130, herein Lapstun).2	Regarding claim 5,3 Lapstun teaches a heterogeneous imaging sensor system, comprising: 	a multiple-pattern fiducial comprising a plurality of patterns detectable by a corresponding number of wavelengths of electromagnetic energy (paragraph 0372); 	a first imaging device to sense a first of the plurality of patterns, the first imaging device detecting a first of the number of wavelengths of electromagnetic energy (paragraph 0790); and 	a second imaging device to sense a second of the plurality of patterns, the second imaging device detecting a second of the number of wavelengths of electromagnetic energy (paragraph 0790).	Regarding claim 1, Lapstun teaches a first pattern detectable by a first wavelength of electromagnetic energy (paragraph 0790); and 	at least a second pattern detectable by a second wavelength of electromagnetic energy (paragraph 0790).	Regarding claim 2, Lapstun teaches the first and at least second pattern convey different information (paragraph 0790).	Regarding claim 3, Lapstun teaches the multiple-pattern fiducial is a two-dimensional (2D) based fiducial (paragraph 0787).	Regarding claim 4, Lapstun teaches the multiple-pattern fiducial is a three-dimensional (3D) based fiducial (paragraphs 0558-0559).	Regarding claim 6, Lapstun teaches a weighting module executable by a processing device of the heterogeneous imaging sensor system to weight the influence of the first imaging device and the influence of the second imaging device in detecting the multiple-pattern fiducial (paragraph 0428).	Regarding claim 7, Lapstun teaches the weighting is based on signal strength, positions of the first and second imaging devices, the angles of the first and second imaging devices, a size of detected features, a quantity of detected features, or combinations thereof (paragraph 0428).	Regarding claim 8, Lapstun teaches the weighting module uses statistical signal analysis, probability-based prediction for multi-mode tracking, sensor fusion, or combinations thereof (paragraph 0428).	Regarding claim 11, Lapstun teaches the multiple-pattern fiducial comprises a plurality of multiple-pattern fiducials imageable by the first and second imaging devices, wherein: the multiple-pattern fiducials of the plurality are located at different locations within a field of view of the first and second imaging devices, each of the plurality of multiple-pattern fiducials comprises different patterns, reflect different wavelengths of electromagnetic radiation, or combinations thereof (paragraph 0790).	Regarding claim 12, Lapstun teaches placing the multiple-pattern fiducial on an object; with the first imaging device, sensing a first pattern of the multiple-pattern fiducial detectable by a first wavelength of electromagnetic energy (paragraph 0790); and 	with the second imaging device, sensing a second pattern of the multiple-pattern fiducial detectable by a second wavelength of electromagnetic energy different from the first wavelength (paragraph 0790).	Regarding claim 13, Lapstun teaches with a weighting module executable by a processing device, weighting the influence of the first imaging device and the influence of the second imaging device in detecting the multiple-pattern fiducial based on signal strength, positions of the first and second imaging devices, the angles of the first and second imaging devices, a size of detected features, a quantity of detected features, statistical signal analysis, probability-based prediction for multi-mode tracking, sensor fusion, or combinations thereof (paragraph 0790).	Regarding claim 14, Lapstun teaches with a calibration module executable by a processing device: performing geometry-based calibration for imaging device-to-imaging device three- dimensional (3D) mapping; and calibrating each of the first imaging device's and the second imaging device's settings at an optimal signal response (paragraphs 0558-0559).	Regarding claim 15, Lapstun teaches with a calibration module executable by a processing device, performing visible wavelength signal calibration, infrared wavelength signal calibration, ultraviolet (UV) signal calibration, or combinations thereof (paragraph 0790).
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 Any future amendments or additions may be subject to this restriction, even if the current set of claims has been amended to belong to one of the original groups. See MPEP § 821.03.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 Claim 5 is listed first, since it is now the sole independent claim after Applicant amended the other independent claims to depend on claim 5 to overcome the restriction requirement. The remaining dependent claims will be recited in numerical order.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.